Citation Nr: 0326507	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Determination of proper initial rating for the residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The appellant served on active duty for training from 
December 1987 to May 1988 and from February 1993 to July 
1993.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.

In an August 27, 2002 Board decision, the claim of 
entitlement to an initial rating for the residuals of a left 
ankle sprain, evaluated as 10 percent disabling, was denied 
by the Board.  The appellant appealed the August 27, 2002 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a February 2003 Joint 
Motion for Remand (Motion), the Court issued a February 2003 
Order vacating the August 2002 Board decision in light of the 
changes in the law pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), and the holdings 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
At present, the appellant's appeal is once again before the 
Board pursuant to the February 2003 Court Order.

As a preliminary matter, on May 2, 2002, the RO sent a letter 
to the appellant, notifying her that the attorney she 
appointed to represent her before VA, James W. Stanley, Jr., 
was no longer authorized to represent claimants for benefits 
before the VA.  The appellant was advised that she may 
continue her appeal without representation or that she may 
select a new representative within 15 days of her receipt of 
the letter.  If no response was received from her, the claim 
was going to be forwarded to the Board for appellate 
consideration. The appellant did not respond within the 
allotted time.  As such, the Board concludes that the 
appellant wants to represent herself and will continue 
appellate review of the appellant's claim on appeal.



REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the VA's redefined duties to notify and assist 
a claimant, as set forth in the VCAA, have not been fulfilled 
regarding the issue of determination of proper initial rating 
for the residuals of a left ankle sprain, currently evaluated 
as 10 percent disabling.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  For the reasons 
described below, the case is remanded to the RO for 
additional development. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The appellant 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue of 
determination of proper initial rating 
for the residuals of a left ankle sprain, 
currently evaluated as 10 percent 
disabling.

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
severity of her left ankle disability.  
The RO should send the claims folder to 
the examiner for review.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  All indicated studies must 
be performed.  The examiner should 
describe the range of motion of the left 
ankle in degrees, and whether the 
disability is characterized by moderate 
or marked limitation of motion.  As well, 
the examiner must described any 
functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movements.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
determination of proper initial rating 
for the residuals of a left ankle sprain, 
specifically considering all applicable 
criteria, the holdings in Fenderson v. 
West, 12 Vet. App. 119 (1999); Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it 
is not possible to separate the effects 
of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), and 
38 C.F.R. §§ 4.40, 4.45, 4.59.  
Furthermore, the RO's consideration of 
referring the service-connected left 
ankle sprain for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

5.  After completion of the above, the RO 
should readjudicate the claim of 
determination of proper initial rating 
for the residuals of a left ankle sprain, 
currently evaluated as 10 percent 
disabling.  If the determination remains 
unfavorable in any way, the appellant and 
her representative, if any, should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




